Citation Nr: 0738700	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-05 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a disability rating for bilateral hearing 
loss in excess of 10 percent, prior to April 17, 2007. 

2.  Entitlement to a disability rating for bilateral hearing 
loss in excess of 50 percent, from April 17, 2007.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
January 1970.

This matter comes before the Board of Veterans´ Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The RO in Boston, 
Massachusetts, currently has jurisdiction over the case.  In 
April 2006, the veteran appeared and testified before the 
undersigned Veterans Law Judge at a Travel Board hearing held 
in Boston, Massachusetts.  The hearing transcript is 
associated with the claims folder.  This appeal was 
previously before the Board in April 2007, when it was 
remanded for further development and readjudication, which 
has now been completed.  

In the prior April 2007 Board decision, two issues were 
referred to the RO for appropriate action-namely, 
entitlement to compensation for disability of the ear(s) 
other than service-connected loss of hearing acuity, and 
entitlement to an earlier effective date for a 10 percent 
disability rating for bilateral hearing loss disability prior 
to October 1996.  Those issues are not before the Board in 
this appeal.  

In a Form 21-4138 (Statement in Support of Claim) received in 
September 2007, the veteran asserts that he disagrees with 
the assignment of an effective date of July 17, 2007, for the 
disability rating of 50 percent assigned by the RO in the 
August 2007 rating decision.  (Actually, as discussed in the 
decision below, the effective date assigned to the 50 percent 
evaluation in the August 2007 rating decision is April 17, 
2007, not July 17, 2007.)   He asserts that the increase 
should have been granted as early as December 1995.  To the 
extent the veteran is asserting that he is entitled to a 
rating in excess of 10 percent as a result of the claim filed 
in February 2003, the Board will address that issue in the 
decision below.  But to the extent the veteran is asserting 
that the 10 percent disability rating should have been 
increased before the February 2003 claim was filed, that 
issue, which is identical to the issue discussed in the 
paragraph above, was referred to the RO for an initial 
determination and is not before the Board in this appeal.  


FINDINGS OF FACT

1.  Prior to the July 17, 2007, compensation and pension 
(C&P) examination, the veteran is shown to have no worse than 
level II hearing in his right ear and level XI hearing in his 
left ear. 

2.  From the July 17, 2007, C&P examination forward, the 
veteran is shown to have no worse than level III hearing in 
his right ear and level XI hearing in his left ear.  


CONCLUSIONS OF LAW

1.  Prior to April 17, 2007, the criteria for a disability 
rating in excess of 10 percent for service-connected 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.321, 3.400, 
4.1, 4.2, 4.3, 4.85,  and Diagnostic Code 6100 (2007); 
VAOPGCPREC 12-98, 63 Fed. Reg. 56,703 (October 22, 1998).    

2.  From April 17, 2007, forward, the criteria for a 
disability rating in excess of 50 percent for service-
connected bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.321, 3.400, 4.1, 4.2, 4.3, 4.85, and Diagnostic Code 
6100 (2007); VAOPGCPREC 12-98, 63 Fed. Reg. 56,703 (October 
22, 1998).  
 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating 

The veteran was assigned a 10 percent disability rating for 
his service-connected bilateral hearing loss disability in a 
November 1998 rating decision.  In February 2003, he filed a 
claim for an increased rating, which was initially denied in 
an August 2003 rating decision.  In a subsequent August 2007 
rating decision, the RO increased the veteran's disability 
rating to a 50 percent evaluation, effective from April 17, 
2007.  Since the RO did not assign the maximum disability 
rating possible, the appeal for a higher evaluation remains 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where 
a claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  
A disability rating for hearing impairment under Diagnostic 
Code 6100 is determined by applying objective data from 
audiological tests to ratings tables published in the 
regulations.  38 C.F.R. § 4.85(h) (Table VII Percentage 
Evaluation for Hearing Impairment under Diagnostic Code 
6100).  

Pursuant to 38 C.F.R. § 4.85, the results from a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometer test for each ear are applied against the 
prescribed tables to determine the correct hearing impairment 
disability rating.  See 38 U.S.C.A. § 1155 (authorizing the 
Secretary to create schedules for disability ratings based on 
the average impairments of earning capacity); 38 C.F.R. § 
4.85(a) (establishing which tests are required to be used in 
rating a hearing impairment).  

Generally, an evaluation of the extent of impairment requires 
consideration of the whole recorded history (38 C.F.R. 
§§ 4.1, 4.2), but when, as here, service connection has been 
in effect for many years, the primary concern for the Board 
is the current level of disability.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus 
for adjudicating an increased rating claim is on the evidence 
establishing the state of the disability from the time period 
one year before the claim was filed until a final decision is 
issued.  Hart v. Mansfield, No. 05-2424, 2007 WL 4098218 
(Vet. App. Nov. 19, 2007).  Thus, staged ratings may be 
assigned if the severity of the disability changes during the 
relevant rating period.  

Since the date one year before his claim was filed, the 
required tests have been conducted twice, in July 2003 and in 
July 2007.  The RO/AMC determined that on the basis of the 
data in the July 2003 C&P examination, no increased rating 
was warranted, but on the basis of the data in the July 2007 
C&P examination, the disability rating was increased to 
50 percent.  Accordingly, on appeal, two stages of disability 
will be examined to see if a disability rating higher than 
the one assigned by the RO/AMC for each stage is warranted.  
The Board notes that while the RO/AMC based its increased 
rating on the C&P examination that was conducted in July 
2007, the effective date assigned by the RO/AMC to that 
increased rating is April 17, 2007.  As a result, in this 
appeal, the Board will examine whether an increased rating is 
warranted for the period prior to April 17, 2007, and for the 
period from April 17, 2007, forward.  


A.  Period prior to April 17, 2007

In November 1998, a rating disability of 10 percent was 
assigned to the veteran's hearing loss disability, effective 
as of October 15, 1996.  The rating period at issue in this 
appeal begins one year prior to the date (February 26, 2003) 
the claim at issue was filed.  Hart v. Mansfield, supra; see 
also 38 C.F.R. § 3.400(o)(2).  Since no audiological 
examinations that comply with the requirements of 38 C.F.R. 
§ 4.85 were conducted between the starting date of the rating 
period and the July 2003 C&P examination, no increased rating 
is warranted for the period prior to the July 2003 C&P 
examination.  

The veteran has submitted some private audiological 
evaluations from Herbert H. Osofsky dated from December 1995 
to April 2001.  Since those evaluations were conducted more 
than one year before the veteran filed the instant claim in 
February 2003, that data does not establish that the veteran 
is entitled to an increased rating during the period prior to 
April 17, 2007.  In any event, the Board cannot rely on those 
evaluations because they are in a graph format and have not 
been converted to an appropriate numerical form.  Kelly v. 
Brown, 7 Vet. App. 471 (1995) (Board may not rely on an 
audiogram submitted without interpretation in accordance with 
the regulations governing hearing loss evaluations).  
Further, while there are speech audiometry scores indicated 
on those evaluations, the reports do not indicate whether the 
speech audiometry was a controlled speech discrimination test 
using the Maryland CNC word list as required by 38 C.F.R. 
§ 4.85(a).  As a result, the data in these private 
evaluations does not establish the veteran's entitlement to a 
disability in excess of 10 percent. 

The July 31, 2003, C&P examination was conducted as required 
by 38 C.F.R. § 4.85(a).  The results from that examination 
are as follows:  
                 


Right
Left
1000 Hertz
35
NR
2000 Hertz
65
NR
3000 Hertz
80
NR
4000 Hertz
85
NR

Average audiometric 
score

66.25
greater 
than
         
100

Speech 
discrimination 
score

94%

CNT

Using the data from the July 2003 testing in Table VI of 38 
C.F.R. § 4.85(h), with respect to the veteran's right ear, 
the score for his speech discrimination test (94%)  and the 
average score for his puretone audiometer test (66.25) 
intersect to yield the hearing acuity numeric designation of 
Roman numeral II.  To determine the hearing acuity numeric 
designation for the veteran's left ear, however, Table VI 
cannot be used because the audiologist determined that she 
could not test the veteran's controlled speech 
discrimination.  Pursuant to 38 C.F.R. § 4.85(c), when the 
examiner certifies use of the speech discrimination test is 
not appropriate, the hearing acuity numeric designation will 
be determined by using Table VIa.  

In recording the scores from the July 2003 test, the 
audiologist determined that the average puretone audiometry 
test score for the veteran's left ear was greater than 100 
decibels.  Table VIa has two hearing acuity numeric 
designations for a score greater than 100 decibels-namely, 
when the puretone threshold average is between 98 and 104 
decibels, the hearing acuity numeric designation is Roman 
numeral X, but when the average is greater than 105 decibels, 
the numeric designation is Roman numeral XI.  Resolving 
reasonable doubt in favor of the veteran, the hearing acuity 
numeric designation for the left ear is Roman numeral XI.  
38 U.S.C.A. § 5107(b) (reasonable doubt should be resolved in 
the claimant's favor); 38 C.F.R. § 4.3 (same).    

The hearing acuity numeric designations for each ear are then 
applied to Table VII in 38 C.F.R. § 4.85(h), which sets forth 
the percentage evaluation for hearing impairment under 
Diagnostic Code 6100.  Applying Roman numerals II for the 
right ear and XI for the left ear to Table VII in 38 C.F.R. § 
4.85(h), the result is a 10 percent disability rating.  Thus, 
a rating in excess of 10 percent for the period prior to 
July 17, 2007, is not warranted based on the objective 
evidence of hearing acuity taken from the July 2003 test 
scores.  

Since an increased rating is not warranted prior to the 
July 2003 C&P examination or as a result of the data from the 
July 2003 C&P examination, and since no further examination 
was conducted before April 17, 2007, no increased rating is 
warranted prior to April 17, 2007.    


B.  Period from April 17, 2007

The Board notes that in the July 2007 C&P examination report, 
there is apparently an error in the charted puretone 
audiometer test results.  The audiologist reported the 
puretone audiometer test data in graph format and in chart 
format.  In reporting the puretone audiometer test data in 
chart form, the examiner's results for the right ear were 
much poorer than those for the left ear.  Such results are 
inconsistent with all of the evidence in the claims file 
since the time of the veteran's active military service that 
consistently shows that the veteran's hearing impairment in 
the left ear is much poorer than that in the right ear.  The 
examiner's results in chart format are also inconsistent with 
the data in graph format.  Even without translation of the 
data as required by Kelly v. Brown, supra, it is clear from a 
cursory review of the graph that the left ear hearing 
impairment is significantly poorer than that of the right ear 
in the July 2007 C&P examination report.  The Board thus 
finds that in translating the data into the chart format, the 
July 2007 C&P examiner reported the results of the right ear 
tests as those of the left ear, and vice versa.  

Yet, because of the long-standing pattern of the scores for 
the left ear having been markedly poorer than the scores for 
the right ear, it also is clear that no mistake was made as 
to the speech recognition scores for the July 2007 test, 
because they reflect a markedly poorer result for the left 
ear than for the right ear.  Correcting the error in puretone 
audiometric test results here, the Board finds that the 
results of the July 2007 tests are as follows:  



Right
Left
1000 Hertz
45
105   
2000 Hertz
70
105+
3000 Hertz
80
105+
4000 Hertz
95
105+

Average audiometric 
score

72.5

105+

Speech 
discrimination 
score

90

CNT

Using the proper data from the July 2007 test in Table VI of 
38 C.F.R. § 4.85(h), with respect to the veteran's right ear, 
the score for his speech discrimination test (90%) and the 
average score for his puretone audiometer test (72.5) 
intersect to yield the hearing acuity numeric designation of 
Roman numeral III.  Table VI cannot be used with respect to 
the test results for the left ear, however, because the 
audiologist determined that she could not test the veteran's 
controlled speech discrimination.  38 C.F.R. § 4.85(c).  
Accordingly, using Table VIa, the average puretone audiometry 
test result of 105+ for the left ear yields a hearing acuity 



numeric designation of Roman numeral XI.  Applying Roman 
numerals III for the right ear and XI for the left ear to 
Table VII in 38 C.F.R. § 4.85(h), the table yields a 
20 percent disability rating.  Thus, a disability rating in 
excess of 50 percent for the period from April 17, 2007, 
forward, is not warranted on the basis of the objective 
evidence of hearing acuity based on the July 2007 test 
scores. 


C.  Extra-schedular rating 

Nor is extra-schedular consideration warranted for the 
veteran's service-connected bilateral hearing loss.  In 
exceptional cases where schedular evaluations are found to be 
inadequate, consideration of an extra-schedular evaluation is 
made.  38 C.F.R. § 3.321(b)(1).  Extra-schedular evaluations 
are appropriate only when the case presents such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  

The schedular evaluation in this case, however, is not 
inadequate.  The veteran testified that he cannot hear people 
if they are not near him and that he must wear his hearing 
aid.  Transcript at p. 6.  He also has trouble hearing 
regular conversation with family members and may have to turn 
up the volume of his hearing aid and his telephone to hear 
people talking to him.  Transcript at pp. 6-7.  He testified 
that when his boss calls him on the radio in his truck, he 
has to turn off the heat and roll up the window in order to 
hear him.  Transcript at p. 7.  And sometimes his boss must 
yell to get his point across to the veteran.  Transcript at 
p. 7.  But such consequences are hardly an exceptional 
occurrence with bilateral hearing loss.  

As for whether there is marked interference with employment, 
there is no evidence in the record at all that the veteran 
has lost work because of his bilateral hearing loss.  To the 
contrary, he testified that he works three days per week.  
Transcript at p. 7.  Moreover, there is no evidence of any 
hospitalizations for bilateral hearing loss.  On this record, 
the application of the regular, schedular standards is not 
rendered impractical.  


D.  Other arguments 

The veteran argues that the effective date of the 50 percent 
rating should be earlier than April 17, 2007.  The general 
rule is that the effective date of an award shall not be 
earlier than the date of receipt of application therefor.  
See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  An 
exception to that rule applies where evidence demonstrates a 
factually ascertainable increase in disability during the 
one-year period preceding the date of receipt of a claim for 
increased compensation.  In that situation, the law provides 
that the effective date of the award "shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date."  38 U.S.C.A. § 5110(b)(2).  See 
also 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 
125 (1997).  In all other cases, the effective date will be 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1); VAOPGCPREC 12-
98, 63 Fed. Reg. 56,703 (October 22, 1998).  

Here, as discussed previously, there is no evidence that an 
increase in disability preceded the claim by a year or less.  
But as discussed above, when the objective hearing acuity 
data is applied to the rating criteria of 38 C.F.R. 
§ 4.85(h), a factually ascertainable increase in disability 
is not established until the July 17, 2007, C&P examination.  
Since the RO/AMC assigned an earlier effective date of 
April 17, 2007, to that rating, there is no evidence in the 
record to support a finding of an effective date earlier than 
that which was assigned.  38 C.F.R. § 3.400(o)(2).   

Nor does this appeal involve an approximate balance of 
positive and negative evidence about a claim, so that 
reasonable doubt should be resolved in the claimant's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  Where there was 
ambiguity with respect to how much higher than 100 decibels 
the veteran's average puretone audiometer results were for 
the July 2003 C&P examination, that reasonable doubt was 
resolved in the veteran's favor and a higher hearing acuity 
numeric designation was assigned.    


II.  Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159. VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide, and (4) VA must ask the claimant to provide VA with 
any evidence in his or her possession that pertains to the 
claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Dingess v. Nicholson, 
19 Vet. App. 473 (2006), also held that, as the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim.  Notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

The RO's June 2003 letter describing the evidence needed to 
support the veteran's claim was timely mailed before the 
August 2003 rating decision.  It described the evidence 
necessary to substantiate a claim for an increased rating, 
identified what evidence VA had collected and was collecting, 
and identified what evidence might be helpful in establishing 
his claim.  That letter did not invite the veteran to send VA 
whatever evidence he had in his possession pertaining to his 
claim, or address what evidence was necessary with respect to 
the rating criteria or the effective date of an award for 
service connection.  Although the veteran has not raised any 
notice issues, the failure to provide complete, timely notice 
to the veteran raises a presumption of prejudice, so that VA 
has the burden to establish that the veteran was not, in 
fact, prejudiced by the inadequate notice.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Here, the veteran was not prejudiced by the flaws in the 
original June 2003 letter.   First, an April 2006 letter 
provided him with notice that complied with Dingess, supra, 
because it notified him of what evidence was necessary with 
respect to the rating criteria and effective date of an 
increased evaluation.  That letter was sent  long before the 
August 2007 supplemental statement of the case was issued.  
See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (a 
statement of the case or a supplemental statement of the case 
can be considered a readjudication of a claim after the 
issuance of proper notice); see also Mayfield v. Nicholson, 
20 Vet. App. 537, 541-42 (2006).  As a result, that flaw was 
timely cured.  

Second, although the explicit phrase asking the veteran to 
provide VA with any evidence in his possession that pertained 
to his claim was not sent to him, the veteran was on notice 
that he could submit evidence to VA.  The June 2003 letter 
did identify several kinds of evidence that VA still needed 
from the veteran and asked the veteran to send what VA needed 
to the address provided.  By submitting medical evidence to 
the Board at the April 2006 Travel Board hearing, the 
veteran's actions showed that he understood that he could 
submit relevant evidence to VA.  That understanding was also 
reflected in the statement received by VA in September 2007, 
in which the veteran stated that he had no other information 
or evidence to submit.  Since the veteran appears to have 
understood that he could submit evidence to VA and, in fact, 
did so, he had a meaningful opportunity to participate in the 
adjudication process.  As a result, the veteran was not 
prejudiced by the flaws in his notice.  Cf. Overton v. 
Nicholson, 20 Vet. App. 427, 439-444 (2006) (failure to 
provide timely notice is harmless if the claimant had a 
meaningful opportunity to participate in the processing of 
the claim).  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
retrieving his claims folder, obtaining VA treatment records, 
conducting two audiological examinations, and providing the 
veteran with an opportunity to 


present sworn testimony both before a Hearing Officer at the 
RO and before the undersigned Veterans Law Judge at the 
April 2006 Travel Board hearing.  


ORDER

A disability rating for bilateral hearing loss in excess of 
10 percent prior to April 17, 2007, is denied. 

A disability rating for bilateral hearing loss in excess of 
50 percent from 
April 17, 2007, is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


